     Law Office of Edminson-O’Brien, PLLC
1
      P.O. Box 86898
     Tucson, Arizona 84754
2
     (520) 390-9317
     Darlene.edminsonobrien@gmail.com
3
     AZ Bar Number: 017110
     Attorney for Defendant
4

5                                   UNITED STATES DISTRICT COURT

6                                       DISTRICT OF ARIZONA
7
        UNITED STATES OF AMERICA,
8                                                      CR18-2114
                       Plaintiff,
9                                                      MOTION TO CONTINUE PLEA
10
                          v.                           DEADLINE AND TRIAL DATE
                                                       (First Request)
11           STEVE KENNY GABLE,
12
                     Defendant.                        Hon. James A. Soto
13

14          COMES NOW the defendant, STEVE KENNY GABLE, by and through counsel, pursuant to
15   18 U.S.C Section 3161(B), moves this Court to continue the trial and plea deadlines respectively set

16
     May 3, 2019 and May 21, 2019.
            Mr. Gable is charged with Engaging in the Business of Dealing Firearms without a License
17
     pursuant to provisions set forth in Title 18 U.S.C Sections 922(a)(1)(A) and 924(a)(1)(D).
18
            This motion is filed for the following reasons:
19
            The Court appointed counsel to represent Mr. Gable on March 19, 2019 after granting
20   previous counsel’s Motion to Withdraw as counsel of record. Counsel is requesting the continuance
21   because she needs additional time to evaluate the case and advise Mr. Gable. To date efforts have

22   been undertaken with due diligence.
            The AUSA, Angela Woolridge, does not oppose this motion and agrees to a 90-day
23
     continuance.
24

25

26

27

28




                                                       1
1
            Mr. Gable agrees to waive time.
2
            This motion is filed in good faith and not for the purpose of delay.
3

4                           RESPECTFULLY SUBMITTED this 4th day of April, 2019

5                           s/ Darlene Edminson-O’Brien                            .
                            Darlene Edminson-O’Brien
6
                            Attorney for Defendant
7

8
     FILED IN CM/ECF with distribution to:
9
     The Honorable James A. Soto
10   United States District Court Judge
11
     AUSA Angela Woolridge
12
     Pretrial Services
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       2
